Hmu, C. J., (dissenting.) It is true that the prosecuting attorney referred to an unproved matter, the alleged flight of Wyman, but it was not a matter going to the real issue of the case — the guilt or innocence of this defendant — and I regard it as trivial, not prejudicing any substantial right of defendant; and the court’s instruction removed any possible prejudice by confining the jury’s attention to the real issue, which, according to previous decisions, is sufficient in such cases. Mr Justice Battue concurs in this dissent.